I concur in the judgment of reversal because it is my opinion that the evidence is insufficient to establish any actionable negligence on the part of defendant's agent or servant.
As I read the record it shows that an unfortunate accident occurred when a little child out of the range of vision of the driver of an automobile truck moved voluntarily from a place of safety to a place of danger in front of the rear wheels of the truck just as the driver, using all reasonable care, put the truck slowly in forward motion in a lawful and careful manner.
ADAMS, J., concurs.